PER CURIAM.
Affirmed without prejudice to file a sworn, legally sufficient motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. See Peart v. State, 756 So.2d 42, 47 (Fla.2000); Orduno v. State, 800 So.2d 669, 669 (Fla. 2d DCA 2001)(“[Orduno] asserted that the trial court did not advise him of the deportation consequences of his plea as required under Florida Rule of Criminal Procedure 3.172, that he did not know he could be deported if he pleaded no contest, and that he would not have entered the plea if he had known he could be deported. Orduno has stated a facially sufficient claim for relief’).
GUNTHER, FARMER and TAYLOR, JJ., concur.